UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4485


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBIN SNIPES PERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00032-WO-1)


Submitted:   April 30, 2012                   Decided:   May 3, 2012


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, PA, Durham, North
Carolina, for Appellant.     Ripley Rand, Acting United States
Attorney, Frank J. Chut, Jr., Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robin Snipes Perry appeals her jury conviction on four

counts of mail fraud, in violation of 18 U.S.C.A. § 1341 (West

2000 & Supp. 2011), based on her alleged scheme to defraud her

employer, Becton, Dickinson & Company (“BDC”).                      On appeal, Perry

argues that the district court erred in denying her Federal Rule

of    Criminal    Procedure       29    motion     for    acquittal,        abused     its

discretion in denying her pretrial motion in limine, and abused

its    discretion      in    admitting        a   prior    consistent        statement.

Finding no error, we affirm.

            Perry finds fault with the district court’s denial of

her    motion    in    limine     and       admission     of    a   prior    consistent

statement.       Perry’s motion in limine sought to exclude evidence

under Federal Rule of Evidence 404(b).                         Rule 404(b), however,

applies   only    to    evidence       of    extrinsic     acts,    not     evidence    of

those acts that are intrinsic to the charged offenses.                           United

States v. Basham, 561 F.3d 302, 326 (4th Cir. 2009).                                  Upon

review, we conclude that the district court did not abuse its

discretion in finding that the evidence of Perry’s uncharged

conduct was intrinsic to the charged offenses or in denying the

motion in limine.           See United States v. Hornsby, 666 F.3d 296,

309 (4th Cir. 2012) (providing standard of review).

            Turning         to   the    remaining         evidentiary        issue,     we

conclude that the district court did not abuse its discretion in

                                              2
admitting a witness’ prior consistent statement to rebut the

implication on cross-examination that he fabricated his trial

testimony.        See Fed. R. Evid. 801(d)(1)(B); United States v.

Johnson, 617 F.3d 286, 292 (4th Cir. 2010) (providing standard

of review).

            Finally, Perry challenges the denial of her motion for

acquittal.        We review de novo the district court’s denial of a

Rule 29 motion.             United States v. Perkins, 470 F.3d 150, 160

(4th Cir. 2006).             A jury verdict must be upheld “if there is

substantial evidence, viewed in the light most favorable to the

Government, to support it.”                Id.     “[S]ubstantial evidence is

evidence    that       a    reasonable    finder    of    fact      could   accept   as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                Id. (internal quotation marks

omitted).        We consider both circumstantial and direct evidence,

drawing    all    reasonable        inferences     from   such      evidence   in    the

government’s favor.            United States v. Harvey, 532 F.3d 326, 333

(4th Cir. 2008).             However, “[w]e may not weigh the evidence or

review     the    credibility        of   the    witnesses       [because]     [t]hose

functions are reserved for the jury.”                 United States v. Wilson,

118 F.3d 228, 234 (4th Cir. 1997) (internal citation omitted).

Viewed    in     the       light   most   favorable      to   the    government,     we

conclude that the government presented sufficient evidence from

which the jury could conclude that Perry committed mail fraud.

                                            3
See United States v. Godwin, 272 F.3d 659, 666 (4th Cir. 2001)

(providing elements of mail fraud); see also Neder v. United

States, 527 U.S. 1, 25 (1999) (stating that scheme to defraud

must involve material misrepresentation).            Thus, the district

court did not err in denying the Rule 29 motion.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4